Case 1:20-cv-00889-MAD-TWD Document 21-3 Filed 11/20/20 Page 1 of 12




                    Exhibit C
FILED: NEW YORK COUNTY CLERK 09/30/2019 03:46 PM                           INDEX NO. 451825/2019
              Case
NYSCEF DOC. NO. 14 1:20-cv-00889-MAD-TWD Document 21-3 Filed 11/20/20RECEIVED
                                                                       Page 2 NYSCEF:
                                                                              of 12   09/30/2019




                                            1 of 11
FILED: NEW YORK COUNTY CLERK 09/30/2019 03:46 PM                           INDEX NO. 451825/2019
              Case
NYSCEF DOC. NO. 14 1:20-cv-00889-MAD-TWD Document 21-3 Filed 11/20/20RECEIVED
                                                                       Page 3 NYSCEF:
                                                                              of 12   09/30/2019




                                            2 of 11
FILED: NEW YORK COUNTY CLERK 09/30/2019 03:46 PM                           INDEX NO. 451825/2019
              Case
NYSCEF DOC. NO. 14 1:20-cv-00889-MAD-TWD Document 21-3 Filed 11/20/20RECEIVED
                                                                       Page 4 NYSCEF:
                                                                              of 12   09/30/2019




                                            3 of 11
FILED: NEW YORK COUNTY CLERK 09/30/2019 03:46 PM                           INDEX NO. 451825/2019
              Case
NYSCEF DOC. NO. 14 1:20-cv-00889-MAD-TWD Document 21-3 Filed 11/20/20RECEIVED
                                                                       Page 5 NYSCEF:
                                                                              of 12   09/30/2019




                                            4 of 11
FILED: NEW YORK COUNTY CLERK 09/30/2019 03:46 PM                           INDEX NO. 451825/2019
              Case
NYSCEF DOC. NO. 14 1:20-cv-00889-MAD-TWD Document 21-3 Filed 11/20/20RECEIVED
                                                                       Page 6 NYSCEF:
                                                                              of 12   09/30/2019




                                            5 of 11
FILED: NEW YORK COUNTY CLERK 09/30/2019 03:46 PM                           INDEX NO. 451825/2019
              Case
NYSCEF DOC. NO. 14 1:20-cv-00889-MAD-TWD Document 21-3 Filed 11/20/20RECEIVED
                                                                       Page 7 NYSCEF:
                                                                              of 12   09/30/2019




                                            6 of 11
FILED: NEW YORK COUNTY CLERK 09/30/2019 03:46 PM                           INDEX NO. 451825/2019
              Case
NYSCEF DOC. NO. 14 1:20-cv-00889-MAD-TWD Document 21-3 Filed 11/20/20RECEIVED
                                                                       Page 8 NYSCEF:
                                                                              of 12   09/30/2019




                                            7 of 11
FILED: NEW YORK COUNTY CLERK 09/30/2019 03:46 PM                           INDEX NO. 451825/2019
              Case
NYSCEF DOC. NO. 14 1:20-cv-00889-MAD-TWD Document 21-3 Filed 11/20/20RECEIVED
                                                                       Page 9 NYSCEF:
                                                                              of 12   09/30/2019




                                            8 of 11
FILED: NEW YORK COUNTY CLERK 09/30/2019 03:46 PM                           INDEX NO. 451825/2019
             Case
NYSCEF DOC. NO. 14 1:20-cv-00889-MAD-TWD Document 21-3 Filed 11/20/20 RECEIVED
                                                                        Page 10NYSCEF:
                                                                                of 12 09/30/2019




                                            9 of 11
FILED: NEW YORK COUNTY CLERK 09/30/2019 03:46 PM                           INDEX NO. 451825/2019
             Case
NYSCEF DOC. NO. 14 1:20-cv-00889-MAD-TWD Document 21-3 Filed 11/20/20 RECEIVED
                                                                        Page 11NYSCEF:
                                                                                of 12 09/30/2019




                                            10 of 11
FILED: NEW YORK COUNTY CLERK 09/30/2019 03:46 PM                           INDEX NO. 451825/2019
             Case
NYSCEF DOC. NO. 14 1:20-cv-00889-MAD-TWD Document 21-3 Filed 11/20/20 RECEIVED
                                                                        Page 12NYSCEF:
                                                                                of 12 09/30/2019




                                            11 of 11
